Citation Nr: 0926202	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDING OF FACT

The Veteran's tinnitus did not have onset in service and was 
not caused or aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran is seeking service connection for bilateral 
tinnitus which he asserts was caused by acoustic trauma in 
service.  In his October 2006 claim, the Veteran reported 
that his tinnitus had onset in February 1962 and stated that 
he has had a constant, high pitched ringing in his ears "as 
far back as [he] can remember."  

In his April 2008 notice of disagreement, the Veteran 
asserted that he has experienced intermittent tinnitus since 
his separation from military service in 1965.  However, at an 
October 2006 audiological examination, the Veteran informed 
the examiner that he first began experiencing almost constant 
bilateral tinnitus after suffering a heart attack and stroke 
in 2001, approximately thirty five years after separation 
from service, leading the examiner to conclude that the 
Veteran's tinnitus was less likely than not related to his 
military service.

The Veteran's service treatment records are negative for any 
complaints of or treatment for tinnitus.  At his separation 
examination in February 1965, the Veteran's ears and hearing 
were normal and the Veteran did not report any ear problems, 
including tinnitus, on his February 1965 Report of Medical 
History.  Furthermore, there is no objective evidence that 
the Veteran suffered from tinnitus prior to 2006, when VA 
treatment records note complaints of tinnitus.  The Veteran 
has not submitted any medical records showing complaints of 
or treatment for tinnitus following separation from service 
until 2006.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the significant period of time between the Veteran's military 
service and his initial claim for service connection, as well 
as the lack of any medical evidence of tinnitus for many 
years after service, the Board must find that such facts 
provide evidence against this claim.

The Board acknowledges that the Veteran was most likely 
exposed to loud noise during his active service.  However, 
just because the Veteran was exposed to loud noise in service 
does not mean that that noise exposure forty years ago caused 
his current tinnitus.  The only evidence to establish that 
the Veteran's tinnitus had its onset during his active 
service is the Veteran's claim that he experienced tinnitus 
contemporaneous to his service, an assertion which he himself 
contradicted at his October 2006 VA examination, providing 
evidence against his own claim.

The Board notes that the Veteran is competent to report 
symptoms such as diminished hearing and ringing or buzzing in 
the ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the etiology of any tinnitus the Veteran currently 
experiences is a medical question on which the Veteran is not 
competent to provide an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Additionally, given the Veteran's 
wildly conflicting statements regarding when he first 
experienced tinnitus, the Board must find that the Veteran's 
assertions that his tinnitus had onset in service have little 
probative value.  

The Board notes that in his December 2008 substantive appeal, 
the Veteran asserts that Dr. T.W. told the Veteran at a March 
2008 ENT consultation that the Veteran's tinnitus was caused 
by acoustic trauma in service.  However, in the VA treatment 
note documenting this consultation, Dr. T.W. does not offer 
any opinion regarding the etiology of the Veteran's tinnitus 
and, indeed, does not mention the Veteran's tinnitus at all.  

The Board finds this objective evidence to be more probative 
than the Veteran's statements since the evidence of record 
suggests that the Veteran is a poor historian.  

As there is no objective evidence that the Veteran's tinnitus 
had onset in service or was caused or aggravated by the 
Veteran's active service, entitlement to service connection 
for tinnitus is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The duty to notify was satisfied by way of a letter sent to 
the Veteran in February 2007, prior to the initial 
unfavorable decision.  This letter informed the Veteran of 
what evidence was required to substantiate his claim and of 
VA and the Veteran's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as VA treatment records.  The Veteran was also afforded a VA 
examination in October 2006.  

While the Veteran has requested another VA examination by an 
ENT specialist, his reason for this request appears to be his 
dissatisfaction with the conclusions reached by the October 
2006 examiner, rather than any assertion that the examination 
was inadequate.  The Board notes that neither law nor 
regulation requires that VA medical examinations be conducted 
by examiners with any particular expertise or specialty in 
order to comply with the duty to assist; rather, VA medical 
examinations must be "provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007) (quoting 38 C.F.R.  § 3.159(a)(1) 
(2006)).  Generally, the Board is entitled to assume the 
competence of a VA examiner.  Id.; see also Hilkert v. West, 
12 Vet. App. 145, 151 (1999).  The appellant bears the burden 
of persuasion to show that such reliance was in error.  
Hilkert, 12 Vet. App. at 151.  Here, the Veteran's October 
2006 VA examination was conducted by an audiologist, 
certainly someone qualified to offer an opinion as to the 
etiology of the Veteran's tinnitus.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


